Citation Nr: 0625002	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  03-03 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus 

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for residuals of 
pneumonia.

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July 1963 to July 
1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from December 2001 and February 2004 rating 
decisions of the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO).

The issues of service connection for residuals of pneumonia, 
bronchial asthma, and PTSD are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  A hearing loss disability of the right ear as defined by 
VA law is not shown; hearing loss of the left ear is not 
related to service.

2.  Bilateral tinnitus is not related to service.

3.  Allergic rhinitis existed prior to service and underwent 
a permanent worsening during service.

4.  Chronic fatigue syndrome, first shown more than 30 years 
after service discharge, is not related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

3.  Allergic rhinitis was aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.306 (2005).

4.  Chronic fatigue syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters:  VCAA Notice

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  VA will also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  VA 
must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (a)(1) and (2) (West 2002); 38 C.F.R. § 
3.159(c) (2005).

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A (b) (1) and (2) (West 2002); 
38 C.F.R. § 3.159(c) (1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A (b) (3) (West 2002); 38 
C.F.R. § 3.159(c) (2) (2005).

The CAVC decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision in a claim for VA benefits.

In the present case, the appellant filed a substantially 
complete claim for service- connected for asthma, residuals 
of pneumonia, allergic rhinitis and chronic fatigue syndrome 
in August 2000; he also filed a substantially complete claim 
for service connection for hearing loss, tinnitus, and PTSD 
in April 2003.  Rating decisions were issued in December 2001 
and February 2004.

Prior to the December 2001 rating decision, the RO sent the 
appellant a VCAA letter dated February 2001.  While the 
February 2001 VCAA notice letter was inadequate, the RO 
subsequently issued VCAA notice letters in June 2003, June 
2004, and September 2004.  These letters provided notice to 
the appellant of what information and evidence must be 
submitted to substantiate the claims, as well as what 
information and evidence must be provided by him and what 
information and evidence would be obtained by VA.  He was 
also told to submit any evidence relevant to his claims in 
his possession.  There was no prejudice in the timing of the 
VCAA notice to the appellant because there was subsequent 
process, that is, the RO readjudicated in June 2004 the 
claims for service connection for asthma, residuals of 
pneumonia, allergic rhinitis, and chronic fatigue syndrome 
and issued a Supplemental Statement of the Case (SSOC) dated 
June 2004.  Similarly, any notice defect in the September 
2004 VCAA letter was cured by the RO's October 2004 
readjudication of the claims for hearing loss, tinnitus, and 
PTSD and the issuance of an SSOC thereon.  The Board notes 
that the June 2004 SSOC and September 2004 Statement of the 
Case (SOC) included the provisions of 38 C.F.R. § 3.159, the 
regulation that implemented the VCAA.

Because fully compliant VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  See Conway v. Principi, 353 F.3d 
1359 (2004).

The Board finds that the timing error in this case is not 
prejudicial to the claimant. The appellant was provided 
notice.  Specifically, he was asked to provide information 
concerning any private treatment; he provided this 
information and the RO obtained these records and associated 
them with the claims folder.  Social Security Administration 
records and VA treatment records have been obtained and 
associated with the claims folder.  Additionally, the 
appellant affirmatively informed the RO in September 2004 
that he had nothing further to submit.  Finally, he was 
afforded a VA examination.  Therefore, the Board concludes 
that the appellant was aware of the evidence and information 
needed to substantiate his claims; moreover, VA obtained 
those records pertinent to the claims.  Lastly, the claims 
were readjudicated following the provision of the notice.
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claims and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, consideration 
of the appeal would not prejudice the appellant.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record, and VA examination reports are on file along with 
VA outpatient treatment records and private medical reports.  
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Sensorineural hearing loss shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2005).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2005); see also Wagner v. 
Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004) (The burden 
falls on the government to rebut the presumption of 
soundness.)  A pre- existing injury or disease will be 
considered to have been aggravated by active military, naval 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2005).  Temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying disability, as contrasted to the symptoms of that 
disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear 
and unmistakable evidence (obvious and manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. 
38 C.F.R. § 3.306(b) (2005).

A.  Hearing Loss and Tinnitus

The appellant contends that he has hearing loss with tinnitus 
due to working around C-130 aircraft as a flight mechanic and 
on the flight line.  He testified at his February 2005 
hearing that he first noticed some hearing loss soon after 
service discharge, but that he did not seek treatment.

Hearing loss for VA purposes requires an auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz of 40 decibels or greater, or auditory thresholds for 
at least three of the frequencies of 26 decibels or greater, 
or speech recognition thresholds using the Maryland CNC test 
that are less than 94 percent.  38 C.F.R. § 3.385 (2005).

In weighing the appellant's statements, service medical 
records, post service treatment records, and report of VA 
audiological examination dated September 2003, the Board 
concludes that the preponderance of the evidence is against 
service connection for bilateral hearing loss and tinnitus.  
A hearing loss disability for VA purposes is not shown for 
the right ear and the evidence of record shows that high 
frequency hearing loss and tinnitus, bilaterally, are "not 
at least as likely as not" related to service.

The Board notes that service medical records show no 
complaints or findings for hearing loss or tinnitus, and that 
post service medical records are also silent for hearing loss 
and tinnitus.  On VA audiological examination in September 
2003, auditory thresholds were less than 26 decibels at the 
500, 1000, 2000, and 3000 Hertz frequencies, bilaterally.  At 
the 4000 Hertz frequency, testing showed a 35 decibel loss on 
the right and 60 decibel loss on the left.  Speech 
recognition scores using the Maryland CNC test were 100 
percent, bilaterally.  The appellant was diagnosed with mild 
to moderately severe high frequency hearing loss with good 
speech recognition, bilaterally.  The examiner opined that, 
in view of normal hearing at service induction and discharge, 
and no documentation of tinnitus, "it is not at least as 
likely as not that his tinnitus or his hearing loss is 
related to his military service."

The Board acknowledges the appellant's belief that his 
current hearing difficulties are related to service.  
However, he is not competent to provide a medical opinion as 
to the cause of his current hearing problems.  Bostain v. 
West, 11 Vet.App. 12, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. Brown, 
10 Vet.App. 183, 196 (19997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge.").  Absent a relative balance of the evidence, 
the evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Accordingly, service connection for bilateral hearing loss 
and tinnitus is denied.

B.  Allergic Rhinitis

In weighing the appellant's statements, service medical 
records, and various treatment records, the Board concludes 
that the preponderance of the evidence supports the claim for 
service connection for allergic rhinitis based on aggravation 
of a preexisting condition.

The Board finds that the appellant was not in sound condition 
upon entering service.  Hay fever and sinusitis were noted on 
his enlistment examination dated June 1963.  Additionally, 
service medical records show a permanent worsening of his 
allergy problems in service.  It appears that his condition, 
noted on service entry, was fairly well managed during the 
appellant's first couple years of service as there are no 
documented complaints or treatment.  However, this quiescent 
period ends in roughly 1965.  In October and November 1965, 
the appellant was seen for nasal problems, assessed as 
sinusitis and allergic rhinitis.  On flight physical in 
November 1966, nasal and allergy problems were prominently 
highlighted in the comment area of the examination report.  
Specifically, it was noted that the appellant had "ENT 
trouble," hay fever or allergic rhinitis, which was more 
severe in the fall months.  Breathing difficulties and 
frequent colds related to allergies were also indicated.  The 
examiner further reported that the appellant had moderate 
respiratory distress, all his life, especially around dust, 
somewhat relieved by an inhaler.  In view of worsening 
allergy symptoms, in March 1967, the appellant underwent an 
allergy consultation.  Report of consultation shows a history 
of allergies in spring, late summer, and fall.  The 
impression was allergic rhinitis and asthma, and right 
deviated nasal septum.  On service separation examination 
dated June 1967, all systems were marked normal, however, 
allergies and frequent colds associated with allergy were 
cited in the "Notes" portion of the examination report.  
The appellant was reported to be currently under treatment, 
including a desensitization regime.

Post service VA and private medical records dated as early as 
1974 show continued treatment for allergies.  The appellant's 
allergy disability, while preexisting service entry, appears 
to have permanently worsened during active service based on a 
review of the pertinent evidence of record.  In view of the 
foregoing, the Board concludes that service connection for 
allergic rhinitis based on aggravation is warranted.

C.  Chronic Fatigue Syndrome

The appellant contends that he has chronic fatigue due to the 
elements and chemicals in Vietnam.  He testified in February 
2005 that he first felt symptoms of fatigue around the year 
2000.  In sworn testimony and during VA outpatient treatment, 
he described his fatigue as the feeling of not being able to 
get enough air into his lungs, depriving him of energy and 
strength.

The Board acknowledges the appellant's belief that he has 
chronic fatigue syndrome due to service.  However, in 
weighing the appellant's testimony and statements, service 
medical records, VA and private treatment records, and SSA 
records, the Board concludes that the preponderance of the 
evidence is against service connection for chronic fatigue 
syndrome.

Service medical records, including enlistment and separation 
examinations, are negative for complaints or findings for 
chronic fatigue.  The first documented complaints of fatigue 
are more than 30 years after service discharge in the late 
1990's.  VA outpatient treatment reports, private treatment 
records, and Social Security Administration (SSA) records 
show that the appellant was diagnosed with chronic fatigue 
syndrome.  A private treatment note dated November 1998 
reflects that the appellant was seen for possible pneumonia 
with complaints of feeling sluggish and tired.  No diagnosis 
was given.  The appellant was treated with a one week course 
of Cipro.  A private treatment note dated September 1999 
reflects complaints of fatigue for several months.  VA 
progress notes dated April 2000 reflect that the appellant 
reported persistent and worsening fatigue for the last 3 
years, which he related as possibly due to stress and/or 
depression.  The examiner stated that the symptoms "do 
suggest it to me."  On SSA internal medicine evaluation 
dated December 2000, the appellant reported that he began to 
feel extreme fatigue after his son, with whom he lived, had a 
viral infection in 1996.  The impression was fatigue of 
unknown etiology.

While the evidence of record shows a current disability, 
diagnosed as chronic fatigue syndrome, competent evidence 
relating this disability to service has not been presented.  
Neither the appellant's statements nor his friend's statement 
dated March 2003 is competent evidence with respect to the 
etiology or cause of the appellant's chronic fatigue 
syndrome.  Bostain v. West, 11 Vet.App. 12, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see 
also, Routen v. Brown, 10 Vet.App. 183, 196 (19997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for allergic rhinitis is granted.

Service connection for chronic fatigue syndrome is denied.


REMAND

A review of the service medical records shows that the 
appellant provided a preservice history of asthma as an 
infant on his service entrance examination dated June 1963.  
In April 1965, the appellant was treated for right lower lobe 
pneumonia.  On flight examination in November 1966, the 
appellant reported having asthma "all my life" and, on 
separation examination in June 1967, he reported having 
asthma since childhood, which was noted as "infrequent now" 
and not severe in nature.  Post service private treatment 
records dated October 1972 reflect that the appellant was 
seen for asthma and VA treatment notes dated January 2001 
reflect that the appellant used inhalers for chronic 
obstructive asthma.  On VA examination in September 2001, 
chronic obstructive asthma was diagnosed.  The Board believes 
that remand for a medical opinion is necessary for a 
resolution of the claims for residuals of pneumonia and 
asthma.

As to the claim for service connection for PTSD, the Board 
observes that additional development is necessary in order to 
verify his claimed stressors.  During VA psychiatric 
treatment in July 2004, the appellant reported the following 
stressors:  Delivering ammunition on C-130 aircraft to 
Vietnam with the plane undertaking dangerous maneuvers to 
deliver the materials; physically preventing Vietnamese 
nationals from getting onto the planes; and getting caught up 
in a physical fight during a race riot at Clark Air Force 
Base in 1967.

In view of the above, the case is REMANDED for the following 
action:

1.  The veteran should be scheduled for a 
VA respiratory examination.  The claims 
folder must be made available to the 
examiner for review.  All indicated 
special studies should be accomplished.  
The examiner should express a medical 
opinion addressing whether or not the 
appellant has residuals of in-service 
pneumonia.  A complete rationale for all 
opinions expressed must be provided.

A medical opinion should also be obtained 
addressing whether or not the appellant 
had asthma in service; if asthma is not 
found in service, the medical opinion 
should identify when asthma was first 
shown post service and whether or not any 
current asthma is related to the 
respiratory symptoms and findings in 
service.  The claims folder should be 
made available for review.  A complete 
rationale for all opinions expressed must 
be provided.

2.  The RO should undertake appropriate 
action to verify the stressors claimed by 
the appellant after requesting and 
receiving the following information from 
the appellant:

(a) A legible copy of his flight 
log, so that the dates of his 
flights to Vietnam may be 
identified;

(b) A statement that identifies the 
units the plane was supplying;

(c) A statement that identifies the 
date of the race riot (within one 
month) at Clark Air Force Base.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished an SSOC and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


